p^rny tee kJels©r\ iHQliertS

                                    RECEIVED IN                  1^ j&PR.'201S .PM :W> I
                               COURT OF CRIMINAL APPEALS

                                     APR 16 2015

                                  Abel Acosta, Clerk
                                                              R Be* I/Z308
                      Uh^                                     Aus-frn ,Tx,         _
                                                                      '    761U-2*0*




                                          :-'S i'i i—23PSC3     |W||||>|l|HII|-.i.|i.j.l|.|ll1.l..,,.1|lll1|.:,jl.i,,.||.].l.-.   O^
     RECEIVED IN
COURT OF CRIMINAL APPCM

      APR 16 2015

   Abel Acosta, Clei.